Citation Nr: 0824933	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the feet.

2.  Entitlement to service connection for residuals of 
bilateral foot injuries other than peripheral neuropathy of 
the feet, to include ulceration, and deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the benefit 
sought on appeal.  The Board remanded the case to the RO in 
July 2007 for further development.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007). 

The issue of entitlement to service connection peripheral 
neuropathy of the feet is addressed in the decision below.  
The issue of entitlement to service connection for residuals 
of bilateral foot injuries other than peripheral neuropathy 
of the feet, to include ulceration, and deformity, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any chronic bilateral peripheral neuropathy of the feet is a 
residual of bilateral foot injuries in service or was 
otherwise present in service; or is due to service-connected 
bilateral pes planus.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for peripheral neuropathy of the feet are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA's long-standing duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim were amended in 2000 by The Veterans 
Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), amended.  38 U.S.C.A. 
§ 5103(a) requires that after the initial claim for benefits 
has been filed and before the initial decision, a generic 
notice is given that addresses the notice required regarding 
the original claim.  

The statutory notice required by the VCAA is only part of the 
system of notice required and provided in the overall VA 
claim adjudication process.  See Wilson v. Mansfield, No. 07-
7099 (Fed. Cir. October 15, 2007); Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  The initial decision may change 
the nature of the claim on appeal-assuming it is appealed-
requiring different types of information necessary to 
substantiate the claim as changed by the initial decision.  
The rules for providing the generic notice required prior to 
the initial decision do not apply after the initial decision, 
as other rules apply throughout the rest of the claim 
adjudication process.  After the initial decision, other 
forms of notice, tailored to the specific nature of the 
appealed claim, are required and provided in other documents 
such as the rating decision itself, the statement of the 
case, and any supplemental statements of the case.  Id.  

Here, VA notified the veteran of required notice in a 
December 2004 letter, issued before the initial (rating) 
decision, and in later letters dated between March 2006 and 
March 2008.  Notice was also provided in a May 2008 document 
transmitted with the most recent supplemental statement of 
the case.  Prior to the initial rating decision, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.  

With regard to the claim decided below, VA has fulfilled its 
duty to assist the claimant by obtaining identified and 
available evidence needed to substantiate the claim, and by 
affording VA examinations.  The RO notified the veteran as to 
how disability ratings and effective dates are assigned, and 
of the need to submit all pertinent evidence in his 
possession.  After the RO provided all required notice, the 
RO readjudicated the appealed claim in an April 2008 
supplemental statement of the case.  

Even if the appellant did not receive full notice prior to 
the initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  The claimant was provided 
the opportunity to present pertinent evidence.  In 
conclusion, there is no evidence of any VA error in notifying 
or assisting the appellant that reasonably affects the 
fairness of this adjudication.   The Board finds that the 
matter decided below may be addressed at this time, without 
further remand, because there were no prejudicial errors in 
notification, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, three elements must be met: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102. 

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that are observable through the senses.  However, when 
the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  
 
The veteran claims that he has peripheral neuropathy of the 
feet resulting from an injury in service.  He maintains 
basically that he injured his feet when he jumped from a 
truck during service.  Notably, the veteran has bilateral pes 
planus, for which service connection is already in effect.  

The veteran's service records show that he served in World 
War II .  His military occupational specialty included 
antiaircraft machine gunner, observation station operator, 
and light truck driver.  His enlisted record and report of 
separation shows that he participated in battles and 
campaigns designated as Central Europe, Rhineland; and that 
his decorations and included the European African Middle 
Eastern Campaign Medal, and World War II Victory Medal.  

During VA examinations, in statements, and in testimony given 
at an RO hearing, the veteran has stated that during service 
he jumped from a truck to avoid an attacking aircraft and 
injured his feet, fracturing both insteps.  He stated that he 
never requested treatment from medics and that the pain 
eventually went away.  

Service medical records contain no indication of any foot 
injury or problems with the feet other than findings of 2nd 
degree pes planus at both the May 1943 induction examination 
and April 1946 examination prior to discharge.  At the 
induction examination the veteran denied having any 
associated symptoms, and at the discharge examination, the 
examiner noted that the pes planus condition was non-
symptomatic.  There are no indications in the service medical 
records showing any injury or treatment of the feet.   

After service, the first medical evidence of any bilateral 
foot disorder is contained in a report of a November 1987 
examination in connection with a claim for Social Security 
Administration disability benefits, which shows that the only 
abnormality referable to the feet was an impression of 
chronic venous insufficiency of both legs.

The report of a November 1988 VA examination shows that the 
examiner diagnosed bilateral pes planus without obvious 
functional impairment.  The report shows that the veteran 
reported no complaints, and the examiner reported no 
objective findings, regarding any peripheral neuropathy of 
the feet.

The report of a June 1989 private medical record shows that 
the veteran reported numbness bilaterally in the middle of 
the feet to the toes.

A July 2001 VA EMG (electromyography) report noted a long-
standing history of bilateral paresthesias of the feet.  The 
report concluded with an impression that the studies showed 
evidence for sensorimotor peripheral polyneuropathy with 
mixed axonal demyelinating features.

During a January 2002 VA examination of the feet, the veteran 
reported complaints of abnormal pain in his feet as well as 
weakness.  The problems were aggravated by standing or 
walking for any distance.  He reported having numerous 
abnormal sensations in his feet.  The examiner noted that on 
review of the veteran's chart and evaluation of his feet, and 
considering the time of service, that there was a chance that 
the veteran may have had some frostbite.  The examination 
report contains abnormal findings involving both upper and 
lower extremities, including that the right tibial motor and 
right peroneal responses were absent.  The report concluded 
with a diagnosis of a pes planus condition.   

Private podiatric medical treatment records in 2002 and 2003 
first show an impression of lower extremity neuropathy in 
February 2003.

During a March 2003 VA examination of the feet, the veteran 
reported complaints of pain on waking in the morning.  He 
complained of having a lot of burning, numbness and tingling; 
and that he had been tested in the past with EMGs, which 
confirmed a neuropathy.  Monofilament assessment revealed 
that the left foot was completely insensate (without 
feeling); the examiner was unable to palpate either posterior 
tibial or dorsalis pedis pulses.  After examination the 
report contains a diagnosis of pes planus; but does not 
contain a diagnosis relating to peripheral neuropathy.

During a February 2004 VA examination of the feet, the 
veteran reported complaints of pain in both feet.  After 
noting pain along the fifth toe of the left foot along the 
lateral aspect of that foot, and lack of motion in the 
midtarsal joint of the left foot secondary to surgery, and 
other findings, the examiner opined that some problems were 
secondary to progressive degenerative joint disease, 
especially in the left foot associated with a fused joint.  
The examiner noted findings of evidence of distal peripheral 
neuropathy as shown by EMG study and as noted in the chart.  

The examiner concluded that part of the problem with the 
veteran's inability to walk was due to circulation.  The 
examiner also noted that the veteran had marked pronation and 
deformity in his feet, due to degenerative joint problems.  
The examiner opined that the veteran would experience 
additional functional loss due to circulation, neuropathy, 
and degenerative joint disease.  The examiner felt that no 
one factor was the inciting cause; and that some of these 
were due to age, some due to repeated degenerative problems, 
and some probably went back to the veteran's initial incident 
of trauma in service, which could have started all this.

VA treatment notes in the 2000s through 2006 note a long-
standing history of bilateral paresthesias of the feet with 
diagnosis of peripheral polyneuropathy of unclear etiology.  
These records note that the veteran had no known diabetes 
mellitus or other endocrine disorder, and the veteran denied 
any history of toxic exposure that may contribute to 
neuropathy.

The report of a June 2006 VA examination for peripheral 
nerves shows that the examiner noted the veteran had been 
evaluated in the past by neurologists but that an etiology of 
the neuropathy had never been identified.  The veteran 
reported that in service he never sustained any frostbite, 
trench foot, or infections; and was not exposed to chemicals.  
The examiner noted that after service the veteran had worn 
asbestos garb and was exposed to barium, chloride, and 
sodium.  

After examination, the report indicated the veteran had 
peripheral neuropathy, dating to 10 years before, with no 
identified etiology.  The examiner opined that she could not 
link the current peripheral neuropathy to service, and that 
the peripheral neuropathy was less than likely caused by or 
the result of any injury or incident in service or by the 
service-connected flat feet.

The report of an April 2008 VA examination of the feet notes 
a history of abnormal EMG studies in 2001 and 2004.  The 
examiner noted that the veteran showed sensory, motor 
polyneuropathy with unknown etiology.  After examination, the 
report contains diagnoses including idiopathic peripheral 
neuropathy.  The examiner opined that the idiopathic 
peripheral neuropathy of the feet would not be due to 
inservice injury or secondary to or aggravated by the 
service-connected bilateral pes planus.  The examiner opined 
that the condition was most likely secondary to poor 
circulation.
 
After a full review of the record, the Board finds that the 
preponderance of the evidence is against granting entitlement 
to service connection for peripheral neuropathy of the feet.  
In summary, there are no service medical records indicating 
any symptoms in service associated with any current 
peripheral neuropathy of the feet.  

The first medical indication of any peripheral neuropathy of 
the feet was not until in June 1989 when the veteran reported 
bilateral numbness of the feet.  The first medical evidence 
of peripheral neuropathy of the feet was later, as reflected 
in a July 2001 VA EMG report.  These findings come many 
decades after service.  Post-service medical records showing 
no indication until many years after service are probative 
evidence against a nexus with service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

There are no opinions that specifically attribute the 
veteran's peripheral neuropathy of the feet to service or a 
service-connected disability.  Though the February 2004 VA 
examiner generally discussed the veteran's overall foot 
condition and potential causes, the examination report does 
specifically address whether the claimed disability was 
related to service or a service-connected disability.

The Board finds the opinions contained in the June 2006 and 
April 2008 VA examinations more probative as they were 
consistent with the medical history of the veteran's 
peripheral neuropathy of the feet as laid out above.  There 
is no indication of any peripheral neuropathy injury or 
condition in service or until several decades later.  

While the veteran has attested as to his belief that his 
claimed peripheral neuropathy of the feet is related to 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
 
Based on the foregoing, the Board concludes that the claim 
for service connection for peripheral neuropathy of the feet 
must be denied.  After considering all the evidence, the 
Board finds that the preponderance of the evidence is against 
this claim.  In reaching this decision, the Board considered 
the "benefit of the doubt" doctrine, however, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this matter 
on that basis.  38 C.F.R. § 3.102 (2007); 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for peripheral neuropathy 
of the feet is denied.  



REMAND

The veteran maintains that he is entitled to service 
connection for residuals of bilateral foot injuries other 
than peripheral neuropathy of the feet, to specifically 
include ulceration, and deformity.  Review of the claims file 
reveals that further RO action is required to properly 
develop this claim on appeal.

In June 2007, the Board remanded the case to the RO for 
further development to include VA examination as specified in 
the remand.  At that time the Board instructed the RO to 
arrange for a VA examination to determine the nature and the 
likely etiology of any disorder of the veteran's feet.  The 
examiner was instructed to identify any impairment due to 
claimed foot disabilities including peripheral neuropathy, 
ulceration and deformity.  

The examiner was instructed to provide an opinion with 
respect to each foot disability identified-other than the 
already service-connected pes planus-as to nexus.  That is, 
the examiner was requested to opined as to the likelihood 
that any present residual foot disability was due to 
inservice injury; or that such residual foot disability was 
permanently aggravated by the service-connected bilateral pes 
planus.

In response to the June 2007 remand, the RO arranged for a VA 
examination of the feet, which was conducted in April 2008.  
During that examination, the examiner complied with the 
ordered remand instructions with respect to the claimed 
residual of peripheral neuropathy.  That claim is addressed 
in the decision above.  

With respect to the claimed residuals of bilateral foot 
injuries (other than peripheral neuropathy of the feet, and 
pes planus), to include ulceration and deformity, the 
examiner noted a surgical history, in 1996 of reconstruction 
of the left foot; and in 2002, of left large toe ulcer 
debridement secondary to peripheral vascular disease.  The 
examiner noted findings apparently constituting deformity, 
including the following:  that the left large toe was fused 
from previous surgery; and that there was fusion and removal 
of partial bone to the left large toe.  The examiner noted 
past X-ray evidence of surgical fusions of the 1st, 2nd, and 
3rd tarsometatarsal joints of the left foot with metallic 
screws in place; and surgical fusion of the 1st 
metatarsophalangeal joint.  

The April 2008 VA examiner did not address whether or not any 
chronic ulceration was present as claimed.  A July 2007 VA 
treatment record noted that the veteran had a history of 
chronic ulcer under the 1st metatarsal head of the left foot 
that remained well-healed.  An opinion as to whether a 
chronic ulceration condition is present would be beneficial 
in the adjudication of the claim on appeal.

Most importantly, except for the diagnosis of peripheral 
neuropathy, the examiner did not provide an opinion-though 
requested to do so in the remand-as to the likelihood that 
any residual foot disability found was due to inservice 
injury; or that such residual foot disability was permanently 
aggravated by the service-connected bilateral pes planus.  
While the examination report contains findings that appear to 
constitute deformity, the examiner did not provide an opinion 
as to the likelihood of a nexus between such and service.  
  
The United States Court of Appeals for Veterans Claims has 
held that the RO's compliance with the Board's Remand 
instructions is neither optional nor discretionary.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore, the case must 
be remanded to the RO for compliance with the June 2007 
Remand instructions.

The AMC should arrange for a contemporaneous and thorough VA 
examination and medical opinion to be conducted to assist in 
clarifying the nature and etiology of any claimed foot 
disorder found, other than the service-connected bilateral 
pes planus or the claimed peripheral neuropathy, which are 
addressed in the decision above.  Such examination and 
opinion would be instructive with regard to the appropriate 
disposition of the claim under appellate review.  See Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any outstanding private or VA medical 
records of treatment for foot disorder.  
The AOJ should attempt to obtain copies of 
medical records not on file from all 
sources identified.

2.  Schedule the veteran for a VA 
examination by an appropriate specialist 
medical doctor or doctors to determine the 
nature and etiology of any foot disorder 
present that is separate and distinct from 
the veteran's  bilateral pes planus and 
peripheral neuropathy of the feet.

All studies deemed appropriate in the 
medical opinion of the examiner(s) should 
be performed, and all findings should be 
set forth in detail.  The claims file 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with the examination.  This 
fact should be so indicated in the 
examination report.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, that examiner should 
explain why it is not feasible to respond.

The examination report should contain a 
detailed account of all manifestations of 
any foot disability found to be present.  
The examiner should specifically identify 
all foot impairments constituting disorder 
that is separate and distinct from the 
veteran's bilateral pes planus and 
peripheral neuropathy of the feet.  The 
examiner should specifically identify any 
such separate foot disorder, to 
specifically include identification of any 
chronic ulceration and/or deformity, which 
constitutes a chronic disorder of one or 
both feet.

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or greater) that any such 
diagnosed current foot disorder including 
chronic ulceration and/or deformity, is 
(1) the result of disease or injury in 
service to include a foot injury from 
jumping out of a truck; or (2) proximately 
due to, the result of, or increased by the 
service-connected bilateral pes planus.

3.  Following any additional development 
deemed appropriate by the AMC/RO, 
readjudicate the claim on appeal, with 
consideration of the additional evidence 
received since the April 2008 supplemental 
statement of the case.  If the benefit 
sought remains denied, furnish the veteran 
and his representative a supplemental 
statement of the case and afford the 
applicable time period during which the 
veteran can respond.  Thereafter, return 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


